DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
	Claims 1, 13, 14, 42, 48, 50, 71, 77, 115, 230 and 231 are pending and are the subject of this Office Action.



2. Claim Objections
	The objection to claim 115 is withdrawn in view of Applicant’s amendments.


3. Claim Rejections - 35 USC § 112(a) – scope of enablement
	The rejection of claim 14 has been withdrawn in view of Applicant’s amendments.



4. Claim Rejections - 35 USC § 112(a) – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
A.	Claims 1, 13, 14, 42, 48, 50, 71, 77 and 115 remain rejected under 35 U.S.C. 112, first paragraph, and new claims 230 and 231 are also rejected for the reasons already of record on pages 5-6 of the Office Action dated 5/18/22. Applicant amended claim 1 to further define the antibody in terms of the epitopes it does/does not bind and argue that the claimed antibody is clearly described by these epitopes and can be produced using established antibody production/screening techniques. Applicant further argues that, as discussed in the specification, antibodies can be made prom previously existing CDRs.
	These arguments have been considered, but are not deemed persuasive. While it is true that antibodies which meet the claimed limitations can easily be produced, the Federal Circuit, in Amgen v Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), determined that the well-characterized antigen test, by itself, is not sufficient to provide adequate description for a genus of antibodies, as this test merely describes the antigen, without any description of the physical and chemical features of the antibody itself. While disclosure of a given antigen/epitope, may be sufficient to allow one of ordinary skill to make and use such antibodies, written description cannot be satisfied simply by showing how to make and use the invention (see Amgen at p. 1361).  Adequate written description must contain enough information about the actual makeup of the claimed antibody(s) – “a precise definition, such as structure, formula, chemical name, physical or other properties, of species falling with the genus sufficient to distinguish the gen from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen, p. 1361).
Furthermore, and regarding Applicant’s argument about existing CDRs, these situations would be similar to that in AbbVie Deutschland GmbH & Co. v Janssen Biotech, Inc., 759 F.3d 1285 (Fed. Cir. 2014), in which antibodies which were derived from a parent antibody were found to be not representative of the entire genus of antibodies.  Specifically, AbbVie had disclosed numerous examples of antibodies which were derived from a common parent antibody.  However, although AbbVie appeared to have disclosed many different antibodies, they did not appreciably differ in terms of sequence identity and structural similarity from the parent antibody, with many of the variable regions of derived antibodies differing from the parent antibody by only 1-2 amino acid differences. Centocor, the accused infringer of AbbVie’s antibodies, introduced evidence that its own antibody differed considerably from the antibodies disclosed by AbbVie, showing that AbbVie’s antibodies were not representative of the entire genus.
In the instant case, the specification appears to have described the antibody comprising SEQ ID NO:10 and 11 (which include the 6 CDRs), and potentially antibodies derived from this antibody.  It is known in the art that a given epitope can produce many structurally distinct antibodies.  For example, Ferrara et al (mAbs, 2015, Vol. 7, No. 1, p. 32-41) teaches that an initial antibody library can have a diversity of over 3 x 1011 antibodies, with approximately 105 to 106 antibodies that have some degree of reactivity to the antigen.  Furthermore, when the diversity of these polyclonal antibodies was assessed by deep sequencing, the number of unique heavy chain CDR3s ranged from 74 to 460 for 6 different analyzed polyclonal antibodies (see p. 35-36).  Thus, it is clear from the art that a given antigen can produce a large number of potential antibodies, each with a potentially very distinct binding region in terms of the sequence of the required binding site CDRs.  Given this, one of ordinary skill would not view the disclosure of one antibody (comprising SEQ ID NO:10 and 11) and its potential derivatives having minimal variation from the parent, as descriptive of the entire genus of antibodies that can or cannot bind epitopes recited in claim 1.


B.	The rejection of claim 14 has been withdrawn in view of Applicants’ amendments.


 



5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 77 recites the limitation "the immunotherapy agent".  There is insufficient antecedent basis for this limitation in the claim.





5. Conclusion
	No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647